
	
		II
		112th CONGRESS
		1st Session
		S. 496
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2011
			Mr. McCain (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act to repeal
		  a duplicative program relating to inspection and grading of
		  catfish.
	
	
		1.Repeal of duplicative
			 program
			(a)In
			 generalEffective on the date
			 of enactment of the Food, Conservation, and Energy Act (7 U.S.C. 8701 et seq.),
			 section 11016 of that Act (Public Law 110–246; 122 Stat. 2130) and the
			 amendments made by that section are repealed.
			(b)ApplicationThe
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) and the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) shall be applied and administered as if
			 section 11016 of the Food, Conservation, and Energy Act (Public Law 110–246;
			 122 Stat. 2130) and the amendments made by that section had not been
			 enacted.
			
